Citation Nr: 1745125	
Decision Date: 10/11/17    Archive Date: 10/19/17

DOCKET NO.  11-23 542	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for a left knee disorder. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Rutkin, Counsel


INTRODUCTION

The Veteran served on active duty from November 1979 to June 1982. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  This case was remanded by the Board in October 2014 and July 2016. 

The Veteran testified at a hearing before the undersigned in June 2017.  A transcript is of record.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

This claim must be remanded for further development.  Such development will aid the Board in making an informed decision, and help ensure that the claim is afforded every consideration.

At the June 2017 hearing, the Veteran stated that he received treatment for his left knee shortly after service at Eastwood.  The Board assumes that the Veteran was referring to Eastwood Medical Center.  He also mentioned treatment at Bartlett, perhaps in reference to Saint Francis Bartlett Medical Center, or Bartlett Medical Clinic.  Records from these facilities are not in the claims file, and the Veteran did not previously identify them.  He should be asked to authorize VA to request these records on his behalf, and invited to submit them himself. 

A new VA medical opinion must also be obtained.  The December 2013 VA medical opinion concludes that it was less likely than not that the Veteran's current left knee disability was related to service, and notes among other things that the Veteran was diagnosed with an abrasion of the left knee in 1980, during active service.  However, it does not address or account for the fact that the Veteran also reported a history of left knee pain for two months during service, as reflected in an August 1980 service treatment record.  A sore was noted on his left knee cap at this time.  The two-month history of left knee pain must also be considered in the medical opinion. 

Accordingly, the case is REMANDED for the following action:

1.  Add to the claims file any outstanding VA treatment records dated since January 2014.

2.  Request the Veteran to authorize the release of treatment records from Eastwood Medical Center and Bartlett Medical Clinic/Saint Francis Bartlett Medical Center dating from 1982 forward.  If he submits a properly completed authorized release form, appropriate efforts must be made to obtain these records.  He should also be invited to submit these records himself. 

3.  Then, obtain a new VA medical opinion as to whether it is at least as likely as not (50% probability or more) that the Veteran's left knee disability is related to active service.  

The examiner must discuss the fact that the Veteran was not only diagnosed with an abrasion of the left knee during service, but also that over a month later he reported a two-month history of left knee pain, at which time a sore on his left knee cap was noted.  See August 1980 Service Treatment Record.  The examiner must also consider the Veteran's description of how he injured his left knee during service.  He states that he fell of the back of a truck when it ran into a ditch, and hit his knee on a rock.  See June 2017 Hearing Transcript. 

The examiner must provide a complete explanation in support of the conclusion reached. 

4.  Finally, after completing any other development that may be indicated, readjudicate the claim.  If the claim is not granted, the Veteran and his representative must be furnished a supplemental statement of the case and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
P. M. DILORENZO 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).


